ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-404, concluding that MICHAEL P. BALINT of PLAINSBORO, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.15(a) (failure to properly safeguard client funds), RPC 3.2 (failure to expedite litigation), and RPC 5.5(a) (unauthorized practice of law);
And the Board further having concluded that respondent should be required to practice law under supervision until the further Order of the Court and that the Office of Attorney Ethics should monitor respondent’s status with Lawyers Concerned for Lawyers and/or Alcoholics Anonymous for a period of one year;
And good cause appearing;
It is ORDERED that MICHAEL P. BALINT is hereby reprimanded; and it is further
ORDERED that MICHAEL P. BALINT shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics shall monitor respondent’s status with Lawyers Concerned for Lawyers and/or Alcoholics Anonymous on a quarterly basis for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*245ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.